DISMISS and Opinion Filed June 27, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00319-CV

                      IN THE INTEREST OF S.L.L., A MINOR CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-13730

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Reichek
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated March 15, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated March 15, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated May 21, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We

cautioned appellant that failure to do so would result in the dismissal of this appeal without further
notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

190319F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF S.L.L., A MINOR               On Appeal from the 254th Judicial District
 CHILD                                            Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-16-13730.
 No. 05-19-00319-CV                               Opinion delivered by Justice Reichek.
                                                  Justices Schenck and Osborne participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee CHRISTAL NAVARR-LASITE and THE STATE OF
TEXAS recover their costs of this appeal from appellant DARREN DAVID LASITER.


Judgment entered June 27, 2019




                                            –3–